Title: From George Washington to Colonel Christopher Greene, 4 November 1777
From: Washington, George
To: Greene, Christopher



Sir
White Marsh [Pa.] Novr 4th 1777.

I am led to believe from the conversation I have had with Lieut. Colo. Green, that you have made Fort Mercer impregnable against an assault, and that nothing is to be feared but from regular approaches, and Shells. to guard against the first, it will be found necessary to have some out works, which time may, possibly, allow you to raise. to secure

the Garrison against the second, some Bomb proofs should be constructed. The first you can easily do, but how far the other is practicable I know not for want of competent knowledge of the place—its extent &ca. I would suggest to you however, by way of quere, whether caverns could not be cut out of the Bank below the works & supported (the Earth) by Pillars, would not be the quickest, & most effectual method. If this should be found to answer, all your men, in case of a Bombardment, might be concealed in them, except such as should be found necessary for Guards.
It is unnecessary I am persuaded to suggest to you the propriety of keeping a sufficient quantity of Provision and Bread or Flour in the Fort in case of an Investiture—as also Wood for Fires and Cooking. I am with esteem Sir Your most Obet Servt

Go: Washington


P.S. Be pleased to Present my Copts to Captn Duplice.

